This is an appeal by claimant from a decision of the Workmen’s Compensation Board which disallowed his claim. The board found that on the 8th of September, 1941, claimant was employed as a truck driver and that while engaged in his employment he sustained a partial coronary thrombosis. No notice was given to the employer within the time prescribed by law and the board found that failure to give such notice could not be excused and that the employer was prejudiced by the failure to give notice. The board also found that claimant failed to file a claim for compensation within two years from the date of the alleged accident and that it was powerless to extend the time to file such claim. The decision of the Workmen’s Compensation Board is sustained on the proof. Decision unanimously affirmed, without costs: Present ■ — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.